Name: 80/477/EEC: Commission Decision of 14 April 1980 finding that the apparatus described as 'Ampex-multiband instrumentation recorder, model FR-3020', is not a scientific apparatus and that Decisions 76/544/EEC and 76/812/EEC are hereby repealed
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  tariff policy;  mechanical engineering
 Date Published: 1980-05-09

 Avis juridique important|31980D047780/477/EEC: Commission Decision of 14 April 1980 finding that the apparatus described as 'Ampex-multiband instrumentation recorder, model FR-3020', is not a scientific apparatus and that Decisions 76/544/EEC and 76/812/EEC are hereby repealed Official Journal L 118 , 09/05/1980 P. 0046 - 0047 Greek special edition: Chapter 02 Volume 8 P. 0206 COMMISSION DECISION of 14 April 1980 finding that the apparatus described as "Ampex-multiband instrumentation recorder, model FR-3020", is not a scientific apparatus and that Decisions 76/544/EEC and 76/812/EEC are hereby repealed (80/477/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 9 October 1979, the Government of Italy has requested the Commission to invoke the procedure now provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Ampex-multiband instrumentation recorder, model FR-3020", intended for use in connection with stratospheric experiments in telemetry stations, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 27 March 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a magnetic recorder; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus; Whereas the technical evolution of this kind of apparatus leads to the conclusion that this is applicable for all magnetic recorders ; whereas, moreover, these recorders are principally used for non-scientific activities ; whereas, therefore, the contrary Decisions which were adopted in the past by the Commission for this type of apparatus need to be repealed, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Ampex-multiband instrumentation recorder, model FR-3020", is not considered to be a scientific apparatus. (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32. Article 2 Commission Decision 76/544/EEC recognizing the scientific character of an apparatus described as "Ampex recording apparatus PR 2200" (1) and Commission Decision 76/812/EEC excluding from admission free of Common Customs Tariff duties the scientific apparatus described as "Ampex recording apparatus PR 2200" (2) are hereby repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 April 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 160, 22.6.1976, p. 9. (2)OJ No L 285, 16.10.1976, p. 41.